Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 May 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes May 16. 1782.
It is current on Change to day that the Americans have declared War against Portugal. I can not conceive how this accot can come yet every body seems certain it is true. I beg if there is anything in it that you will let me have a Commn for the Spry to cruise against the Portuguese. She may pick up a rich Prize on her Way home.
I shall be obliged to you if you will answer my Letter of the 26 March about the Prisoners I put to Board the Expence will run high if something is not done & I surely ought not to lose it.
A Vessell from martinique is just arrived with News of a bloody Engagement between Mr de Grasse & Mr Rodney & the Fleets were left repairing in sight of each other, it is said the advantage was on the side of the French but there does not appear any decisive Accot.
A Vessell is arrived at L’Orient from Boston I have Letters as late as the 15 April but no news.
I am with the greatest Respect & affection yours most dutifully & Affectionately
J Williams J

Capt Jona Coffin of Nantucket is now with me & desires to be respectfully remembered to you he has brot me 135 hhds of Tobacco.

 
Addressed: His Excellency / Doctor Franklin
